Citation Nr: 1507806	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 until August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of asthma is etiologically related to active military service.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in June 2007.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, private medical records, witness statements, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with asthma. (See June 2013 VA medical opinion.) Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he was exposed to various chemicals and conditions that resulted or contributed to his asthma. (See hearing transcript pages 4-5.) Additionally, the Veteran contends that the onset of his asthmatic symptoms occurred during active service. The claims file reflects that the Veteran complained of and was treated for wheezing and shortness of breath during his active military service. (See February 1985 chronological record of medical care and August 1985 report of medical history.) The Board finds that the above evidence is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014). As such, the Board finds that an element of a service connection claim, injury in service, has been met.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In a June 2013 VA medical opinion, the physician opined that the Veteran's current lung disease (asthma) was likely triggered by his exposure to various airborne irritants while on active service. The physician noted that the Veteran most likely has had asthma for many years. The physician explained that the asthmatic symptoms that the Veteran currently experiences, such as shortness of breath, are similar to those he experienced during service. 

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for asthma and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for asthma is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


